UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 14 For more information page 29 To Our Shareholders, After producing modest returns in 2005, the stock market has advanced smartly in the first four months of 2006. The major indexes all advanced and produced four-month returns that were ahead of the markets returns for all of 2005. For example, the Standard & Poors 500 Index returned 5.61% year-to-date through April 2006, versus 4.91% last year in total. Investors were encouraged by solid corporate earnings, a healthy economy and stable inflation, which suggested the Federal Reserve could be coming close to the end of its 18-month campaign of raising interest rates. Despite the good results to date, it is anyones guess where the market will end 2006, especially given the wild cards of interest rate moves and record-high energy prices and their impact on corporate profits and the economy. One thing we do know, however, is that the stock markets pattern is one of extremes. Consider the last 10 years. From 1995 through 1999, we saw double-digit returns in excess of 20% per year, only to have 2000 through 2002 produce ever-increasing negative results, followed by another 20%-plus up year in 2004 and a less than 5% advance in 2005. Since 1926, the market, as measured by the Standard & Poors 500 Index, has produced average annual results of 10.4% . However, that normal return is rarely produced in any given year. In fact, calendar-year returns of 8% to 12% have occurred only five times in the 80 years since 1926. Although the past in no way predicts the future, we have learned at least one lesson from history: Expect highs and lows in the short term, but always invest for the long term. Equally important: Work with your financial professional to maintain a diversified portfolio, spread out among not only different asset classes  stocks, bonds and cash  but also among various investment styles. Its the best way we know of to benefit from, and weather, the markets extremes. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks long-term growth of capital by normally investing at least 80% of its assets in stocks of U.S. and foreign health sciences companies. Over the last six months * The stock market advanced smartly on solid economic and corporate earnings growth. * Health care stocks produced positive results, but lagged the broad market. * Advantageous stock selection was key to the Funds performance. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings 5.1% Aveta, Inc. 4.0% Medtronic, Inc. 3.2% Nektar Therapeutics 3.1% Abbot Laboratories 3.1% Shire Pharmaceutical Group Plc 3.1% AstraZeneca Plc 3.0% Novartis AG 2.9% Hospira, Inc. 2.8% Amgen, Inc. 2.5% Roche Holding AG As a percentage of net assets on April 30, 2006. 1 BY ROBERT C. JUNKIN, CPA, FOR THE SOVEREIGN ASSET MANAGEMENT LLC PORTFOLIO MANAGEMENT TEAM MANAGERS REPORT JOHN HANCOCK Health Sciences Fund Health care stocks as a group posted gains for the six-month period ended April 30, 2006, although the sectors returns signifi-cantly lagged the broader stock market. Like the stock market overall, health care stocks were buoyed by a pickup in U.S. and global economic growth.
